Citation Nr: 0205000	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1974 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in June 1995, and the RO issued a statement of 
the case in September 1995.  The veteran submitted a 
substantive appeal in September 1995, and testified at a 
hearing before a hearing officer in March 1996.  In March 
2000, the Board remanded the case to afford the veteran the 
opportunity for a hearing before a member of the Board at the 
RO.  The veteran testified before the undersigned member of 
the Board in February 2002.


FINDING OF FACT

The veteran experienced sexual trauma in service that 
resulted in current PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001); 
38 C.F.R. § 3.304(f) (2001); 67 Fed. Reg. 10, 33.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to her claim.

Inasmuch as this decision grants the benefits sought, further 
assistance in substantiating the claim is unnecessary.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

II.  Factual Background

Service medical records at the time of the veteran's pre-
enlistment examination in November 1973 show normal 
psychiatric and neurologic systems.

Records indicate that the veteran was seen in the psychiatric 
clinic in January 1975, at the request of her squadron.

A record of individual counseling dated in January 1975 
reflects that the veteran reported for work on swing shift in 
a very unstable, emotional state of mind; and that this 
condition had prevailed for several weeks.  The veteran 
reported family separation from her husband, and harassment 
by people in her work center and in her dormitory.  The 
counselor noted that the veteran's emotional state was 
causing a serious morale problem, and was becoming disruptive 
of aircraft maintenance.

Service medical records dated in March 1975 reveal that the 
veteran complained of some personal problems secondary to her 
job, and her status as being married to an officer.  The 
veteran reported a desire to lose weight.  Valium was 
prescribed.  The assessment was situational reaction. 

On a "Report of Medical History" completed in March 1975, the 
veteran reported nervous trouble, frequent trouble sleeping, 
depression or excessive worry, and shortness of breath.  The 
examiner noted that these complaints were due to the 
veteran's being stationed separately from her husband.  Her 
complaints of indigestion were noted as due to the dining 
hall atmosphere.

Service medical records at the time of the veteran's 
separation examination in March 1975 show normal psychiatric 
and neurologic systems.  These records reflect that the 
veteran gained 15 pounds since February 1975, due to a change 
in eating habits.

Post-service medical records show that the veteran was first 
referred for psychological evaluation in July 1994.  Symptoms 
included extreme tearfulness, anxiety, and some anger.  The 
veteran attributed these symptoms to an early history of 
sexual assault (pre-military), and an exacerbation of 
symptoms due to persistent sexual harassment in the military.  
The veteran regularly attended individual therapy sessions.  
She expressed hopelessness during periods of extreme stress.  
She demonstrated persistent avoidance of stimuli associated 
with sexual traumas.  She avoided activities that arouse 
recollections, demonstrated marked detachment from others, 
and was markedly fearful of intimacy.  She had shown 
significant irritability and anger outbursts.  On psychologic 
testing, scales specific to PTSD were found to be elevated at 
clinically significant levels.  A VA psychologist summarized 
that the veteran experienced significant levels of distress, 
much of which was related to her military experience.  
Records reflect a clinical diagnosis on Axis I of PTSD.

A summary of the veteran's counseling sessions at a Vet 
Center, dated in April 1997, notes that she was first seen 
from December 1995 through June 1996.  She presented with 
symptoms of depression, flashbacks, intrusive thoughts, 
shame, anger, uncontrollable crying spells, and 
uncontrollable rage.  The veteran reported that the major 
sexual harassment incident occurred during the winter months 
around February 1975, shortly after the veteran's arrival to 
Kadena (Japan) in December 1974.  The veteran also noted that 
there were many continual daily incidents of lesser sexual 
harassment by male military personnel in general. 

A report of VA examination in May 1997 shows a diagnosis of 
PTSD.  The examiner noted that the veteran had several 
symptoms consistent with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM IV) criteria for that 
diagnosis.

A report of VA examination in January 1998 shows a diagnosis 
of PTSD.  The examiner noted that, although the veteran had a 
traumatic experience before military service (namely, rape), 
she recovered from this and was able to relocate to 
California, get married, and function well prior to entering 
active service.  The veteran was considered healthy and sound 
enough to be inducted.  The examiner noted that the extreme 
degree of sexual harassment and gender discrimination to 
which the veteran was subjected in service certainly 
constituted a traumatic stressor.

The veteran was evaluated by a board of two VA psychologists 
in June 1998.  The psychologists noted the veteran's 
experiences that pre-dated her military service, and found 
that the veteran may have been more prone to develop PTSD 
from the further harassment that she alleged she suffered 
during her short tour in service.  The psychologists noted, 
however, that much more limiting of her capacity to function 
on a day-to-day basis was the veteran's glaring personality 
disorder coupled with her chronic pain syndrome.

Testimony and statements of the veteran in the claims folder 
are to the effect that a judge advocate general (JAG) had 
been preparing to file actions of gender discrimination and 
slander in 1975, prior to the veteran's acceptance of an 
early honorable discharge.

Service personnel records associated with the claims folder 
include a letter, dated in April 1975, to the effect that the 
veteran had received legal counseling from a JAG regarding 
the proposal to separate her from service.

B.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2001).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry show normal psychiatric and neurologic systems, and the 
Board presumes the veteran to have been in sound condition in 
1974.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  The 
Board notes that there is no diagnosis of PTSD prior to 
military service; nor is there clear and unmistakable 
evidence that the veteran's current PTSD is related to 
incidents that pre-dated military service (i.e., suicide 
death of the veteran's father, and rape).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service.  38 
C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

67 Fed. Reg. 10330, 10332 (Mar. 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f)).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Under the old and new versions of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires a current diagnosis of 
that disorder in accordance with DSM-IV, adequate evidence of 
an inservice stressor, and credible supporting evidence 
linking the stressor to service.  

PTSD has been diagnosed on a number of occasions in this 
case.  Those diagnoses are presumed to be in accordance with 
DSM-IV.  Cohen v. Brown, 10 Vet App 128 (1997).  Although the 
veteran clearly had significant trauma prior to service, the 
current diagnoses have been attributed to inservice 
stressors.  This evidence tends to link the current diagnosis 
of PTSD to inservice stressors.  See Hodges v. West, 13 Vet. 
App. 287 (2000).

The veteran attributes her PTSD to persistent sexual 
harassment and gender discrimination in service.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors.  

The service medical records document that she felt harassed 
during service.  They also document that she sought 
counseling and that she was encouraged to seek counseling 
because of her impact on morale.  This pattern of conduct 
appears to represent a behavioral change.

Behavioral changes are also demonstrated by the evidence that 
the veteran changed her eating habits and gained 15 pounds in 
a short period in early 1975.  The evidence of behavior 
changes provides credible supporting evidence of the claimed 
stressors.  As noted above, a VA physician has rendered a 
diagnosis of PTSD related to the claimed in-service 
stressors.  The evidence shows symptoms of depression, 
flashbacks, intrusive thoughts, shame, anger, uncontrollable 
crying spells, and uncontrollable rage.

Having considered all the evidence, the Board finds that it 
is at least in equipoise.  Under the circumstances, the 
veteran prevails as to her claim for service connection for 
PTSD with application of the benefit of the doubt in her 
favor.  38 U.S.C.A. § 5107 (West Supp. 2001).



						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

